Citation Nr: 1732769	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  09-03 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for left foot pes planus, to include as secondary to service-connected low back disability. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to June 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, which, in pertinent part, denied service connection for left foot pes planus. 

In December 2011, August 2013, and September 2015, the Board remanded this matter for additional development.

In August 2016, the Veteran executed a new power-of-attorney (VA Form 21-22), designating the Connecticut Department of Veterans Affairs as her representative.  The Board recognizes this change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Previously, the Veteran was afforded a VA examination in March 2013 to determine the etiology of her left foot pes planus.  In September 2015, the Board determined that the March 2013 VA examiner did not specifically address whether the Veteran's left foot pes planus was aggravated by the Veteran's service-connected low back disability.  Moreover, the VA examiner provided a statement that was conclusory and too vague. 

As a result, a February 2016 addendum medical opinion was provided by the March 2013 VA examiner.  The addendum opinion is mostly a reiteration of the March 2013 that was previously deemed inadequate.  The VA examiner concluded there was no evidence to support that the Veteran's left foot pes planus was caused or aggravated by her service-connected low back condition.  The examiner did not support her conclusion with any rationale.  The only additional statement provided by the VA examiner was that it is more likely that the Veteran's part-time occupation at the post office contributed to her bilateral foot condition.  This statement affords no explanation in regards to why the Veteran's left foot disability was not aggravated by her service-connected back disability, as directed by the 2015 Board remand.  As a result, the February 2016 addendum opinion is incomplete.  Accordingly, as the Veteran has not yet been provided a VA examination that adequately addresses the issue presented, to include fully explained rationale, the Board finds that additional remand is necessary in order to afford the Veteran an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a new VA examination by an examiner who has not previously examined her.  The examiner is requested to review the claims folder, to include this REMAND.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must consider the Veteran's statements regarding onset, symptoms, and history.  

Following review of the entire claims file, the examiner must provide an opinion on the following:

(a) Is it as least as likely as not (50 percent or greater probability) that the Veteran's left foot pes planus is related to or had its onset during active service? 

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left foot pes planus was proximately caused by her service-connected low back disability? 

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left foot pes planus has been aggravated (permanently worsened beyond the natural progress) by her service-connected low back disability? 

The examiner must provide a complete rationale on which his/her opinion is based.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




